                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Tiffany Slawson,                              )         Civil Action No. 2:18-cv-00217-RMG
                                              )
                                              )
                       Plaintiff,             )                ORDER AND OPINION
                                              )
       V.                                     )
                                              )
Palmetto Heights Management, LLC,             )
d/b/a Airport Inn; Archdale Development,      )
LLC; and Kamlesh Shah, individually,          )
                                              )
                                              )
                       Defendants.            )


       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge.

(Dkt. No. 58.) recommending that the Court grant in part, deny in part Defendants' Motion for

Summary Judgment. (Dkt. No. 42.) For the reasons set forth below, the Court adopts the R & R

and grants in part, denies in part Defendants' Motion for Summary Judgment.

I.    . Background

       Plaintiff, Tiffany Slawson, brought the current action against Defendants Palmetto Heights

Management, LLC d/b/a Airport Inn, Archdale Development, LLC, and Kamlesh Shah, as an

individual, alleging claims for sexual harassment and retaliation in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. Plaintiff was hired as a front desk clerk at the

Airport Inn in September 2013. (Dkt. No. 42-2 at 20-23.) She was promoted to the position of

General Manager approximately two months afterward. (Dkt. No. 42-2 at 27:15-17, 44: 6-19.)

The Airport Inn is owned and operated by Defendant Palmetto Heights Management, LLC

("Palmetto Heights"), a South Carolina limited liability company owned by Defendant Kamlesh

Shah ("Shah"). In addition, Mr. Shah is the sole owner of Defendant Archdale Development, LLC



                                                  -1-
("Archdale"), which owns and operates a neighboring hotel called the Clarion Inn & Suites

("Clarion").

       Plaintiff alleges that while employed at the Airport Inn, she and other female employees

were regularly subjected to vulgar, unwelcome comments of a sexual nature by Mr. Shah. (Dkt.

Dkt. No. 1-1 at 3-4.) Plaintiff testified that Mr. Shah told her that her breasts "were large" and that

she "needed to show them off' when she was out marketing with potential clients. (Dkt. No. 46-5

at 72: 12-15.) She also testified Mr. Shah pressured her to "sell herself' by wearing tight clothing

and revealing her breasts. (Dkt. No. 46-5 at 73: 1-3; Dkt. No. 42-2 at 83: 1-8.) Plaintiff testified

that on one occasion, Mr. Shah asked her if her nipples were pierced or if she just had big nipples.

(Dkt. No. 42-2 at 117: 3-11.) In addition, Plaintiff contends that Mr. Shah told her on "numerous

occasions" that his two favorite things in life are "money and good pussy." (Dkt. No. 42-2 at 89.)

        Plaintiff testified Mr. Shah physically touched her on one occasion. Mr. Shah pulled her

shirt and told her that she needed to expose more cleavage when interacting with clients. (Dkt. No.

42-2 at 84: 13-17.) Plaintiff testified Mr. Shah stared and looked at her while adjusting his genitals

on numerous occasions. (Dkt. No. 42-2 at 49:19-50:18.) He also adjusted himself while stating

that "it [is] large in size." (Dkt. No. 42-2 at 92: 20-23.) Plaintiff testified Mr. Shah made offensive

sexual remarks to other female employees in Plaintiffs presence, commented on multiple female

employees' breasts and buttocks, and told one female employee that she looked like she was "for

sale." (Dkt. No. 46-2 at 92: 20-22; Dkt. No. 46-23 at 99:7-100:7; Dkt. No. 46-8 at 89:4-15; Dkt.

No. 46-24 at 64:4-12.) In addition, Plaintiff contends Mr. Shah told female employees that women

know nothing unless a man teaches them. (Dkt. No. 42-2 at 48:10-12.) Plaintiff found Mr. Shah's

comments to be offensive, inappropriate, and unwelcome and she testified that she could hardly

be in the same room as him. (Dkt. No. 42-2 at 88: 20-89:3; Dkt. No. 46-13 at 198: 16-199:18;




                                                 -2-
Dkt. No. 46-7 at 84: 8-13.) Plaintiff testified that she confronted Mr. Shah and repeated! y asked

him to stop making inappropriate comments and Mr. Shah responded that "he has money, he can

do what he likes." (Dkt. No. 46-13 at 199:25-200:6; Dkt. No. 42-2 at 55:25-56:10.)

       Plaintiff testified that she complained about Mr. Shah's ongoing behavior to Thomas

Slawson (Regional Manager) and asked that he intervene approximately twenty times. (Dkt. No.

42-2 at 118:13-24.) Plaintiff claims that she became so uncomfortable that she asked Shelton

Black, a maintenance employee at The Airport Inn, to stand near her at the front desk every time

Mr. Shah came to the hotel. (Dkt. No. 42-2 at 117: 19-118:6.) In late February 2014, Plaintiff

contacted the South Carolina Human Affairs Commission ("SCHAC") hoping that someone else

might encourage Mr. Shah to stop harassing the female employees. Around this same timeframe,

Plaintiff claims that she convened a meeting with other female employees to discuss Mr. Shah's

treatment of women in the workplace and possible recourse. (Dkt. No. 42-2 at 78-79, 145: 15-

22.) Around March 2, 2014, approximately two days after Plaintiff held the sexual harassment

meeting, Plaintiff claims that her employment at the Airport Inn was terminated at Mr. Shah's

request. (Dkt. No. 42-2 at 79: 6-11.)

        On June 2, 2014, Plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission ("EEOC") (Dkt. No. 42-6.) She alleged claims of sex discrimination

and retaliation. (Id.) Specifically Plaintiff alleged:

        I was sexually harassed from on or about November 19, 2013 through March 2, 2014. I
        was subjected to unwelcome sexual comments by the Owner, Kamlesh Shah (male) and
        comments about other employees (female). I was also told that a woman knows nothing
        until a man has taught her. As the general manager, I asked Mr. Shah not to talk to the
        female employees or me in that manner. I reported the sexual harassment to the Regional
        Manager, Thomas Slawson. Mr. Slawson addressed the issues with Mr. Shah but he
        ignored the concerns and the comments continued.




                                                  -3-
        I was discharged on or about March 2, 2014 [sic]. The reason given was I did not come in
       on my schedule [sic] day off. I contend I was terminated in retaliation for reporting the
       sexual harassment.

        I therefore believe I was discriminated against because of my sex (female/sexual
       harassment) and in retaliation for my opposition to employment practices declared
       unlawful by the South Carolina Human Affairs Law, as amended, and Title VII of the U.S.
       Civil Rights Act of 1964 as amended. (Id.)

        The EEOC determined the evidence presented was insufficient to establish Plaintiff was

discharged as a retaliatory act in violation of Title VII. (Dkt. No. 46-18 at 3.) The EEOC

determined there was reasonable cause to conclude that Plaintiff was discriminated against because

of sex (female/sexual harassment) in violation of Title VII. (Id.) Plaintiff filed a lawsuit on

December 27, 2017 (Dkt. No. 1-1) and Defendants removed the case to the United States District

Court for the District of South Carolina on January 25, 2018. 1 (Dkt. No. 1) Defendants filed a

motion for summary judgment seeking to dismiss all of Plaintiffs claims. (Dkt. No. 42.) Plaintiff

filed a motion in opposition on April 24, 2019 (Dkt. No. 46) and Defendants filed their reply on

May 13, 2019. (Dkt. No. 51.) The Magistrate Judge issued an R & R recommending the Court

dismiss Plaintiffs claims against the individual Defendant, Mr. Shah, but allow Plaintiffs

retaliation and sexual harassment claims to go forward. (Dkt. No. 58.) Defendants filed timely

objections to the R & Ron October 15, 2019. (Dkt. No. 59.)




1
  In addition to the instant action, two former employees of Mr. Shah have filed companion cases
alleging similar claims of sexual harassment and retaliation against the same Defendants named in
Plaintiffs Complaint. See Sambrano v. Palmetto Heights Management, LLC, et al, No. 2:18-CV-
00216-RMG-MGB and Barnett v. Palmetto Heights Management, LLC, et al, No. 2:18-CV-
00204-RMG-MGB. The instant action was consolidated with these companion cases for discovery
purposes only. (Dkt. No. 40 at 1 n. l.)


                                               -4-
II.    Legal Standard

       A.      Summary Judgment

       To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine issue of any material fact and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The party seeking summary judgment has the burden of identifying

the portions of the "pleadings, depositions, answers to interrogatories, any admissions on file,

together with the affidavits, if any, which show there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law." Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The Court will construe all inferences and ambiguities against the

movant and in favor of the non-moving party. US. v. Diebold, Inc., 369 U.S. 654, 655 (1962).

The existence of a mere scintilla of evidence in support of the non-moving party's position is

insufficient to withstand a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 4 77

U.S. 242, 252 (1986). However, an issue of material fact is genuine if the evidence is such that a

reasonable jury could return a verdict in favor of the non-movant. Id. at 257.

       "When the moving party has carried its burden under Rule 56(c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts." Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). "In the language of the Rule,

the nonmoving party must come forward with "specific facts showing that there is a genuine issue

for trial." Id. at 587. "Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no 'genuine issue for trial."' Id. quoting First Nat'! Bank

ofAriz. v. Cities Serv. Co., 391 U.S. 253,289 (1968)).

       B.      Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with


                                                 -5-
this Court. See Mathews v. Weber, 423 U.S. 261, 270 - 71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). In

the absence of any specific objections, "a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation." See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (internal quotation omitted). Defendants timely filed objections and the R & R is

reviewed de novo.

III.    Discussion

        With regard to Plaintiffs claims against Mr. Shah, as an individual, the Magistrate Judge

correctly concluded these claims are subject to dismissal. Title VII does not provide causes of

actions against defendants in their individual capacities. Title VII reads as follows: "[i]t shall be

unlawful employment practice for an employer . . . to discriminate against any individual with

respect to his ... terms, conditions, or privileges of employment, because of such individual's ...

sex." 42 U.S.C. § 2000e-2(a). The statute defines employer as "a person engaged in an industry

affecting commerce who has fifteen or more employees" and "any agent of such a person." Id §

2000e(b). The Fourth Circuit has analyzed the definition of"employer" and rejected the notion of

individual liability under Title VII. Lissau v. Southern Food Serv., Inc. 159 F.3d 177, 180 (4th Cir.

1998) (holding that supervisors are not liable in their individual capacities under Title VII

violations). As such, the Court agrees with the R & R of the Magistrate Judge that Plaintiffs claim

against Defendant Shah, as an individual, should be dismissed.

        Upon a review of Plaintiffs retaliation claim, the Court finds the Magistrate Judge ably

addressed this issue. In general, the scope of a lawsuit under Title VII is "defined by the scope of


                                                   -6-
the administrative charge from which it arises and from any findings that arise out of the

investigation of the charge." EEOC v. General Elec. Co., 532 F.2d 359, 365 (4th Cir. 1976). Only

those claims stated in the initial charge, those reasonably related to the original complaint, and

those developed by reasonable investigation of the original complaint may be maintained in a

subsequent Title VII lawsuit. Evans Techs Applications & Serv. Co., 80 F.3d 954, 963 (4th Cir.

1996). Whether plaintiffs factual allegations are reasonably related generally depends on

disparities between the "time frames, actors, and discriminatory conduct" alleged in the

administrative charge and the judicial complaint. Chacko v. Patuxent Inst., 429 F.3d 505,510 (4th

Cir. 2005). Defendants argue in their motion for summary judgment and objections to the R & R

that the retaliation claim alleged in Plaintiffs complaint is premised on fundamentally different

factual assertions than those articulated in her charge such that Defendants were deprived of proper

notice of the allegations brought against them. (Dkt. No. 42-1 at 6,13; Dkt. No. 59 at 12-13.)

Defendants argue that the allegations in the Complaint shift her theory of retaliation such that

Plaintiff failed to exhaust her administrative remedies regarding this claim. Defendants point to

the fact that Plaintiffs complaint alleges retaliation for organizing and attending a meeting of

female employees held to address the sexual harassment from Defendant Shah while Plaintiffs

EEOC charge alleges retaliation for reporting sexual harassment to Tom Slawson. (Dkt. No. 1-1

at ,r,r 18,26; Dkt. No. 42-6.)

        Upon a review of Plaintiffs retaliation claim and EEOC charge, the Court finds that several

allegations are common to the EEOC charge and the Complaint. For instance, both allege the same

time frame where Mr. Shah allegedly harassed Plaintiff between November 2013 through March

2014. (Dkt. No. 42-6; Dkt No. 1-1 at 3.) Plaintiff alleges in both documents that she confronted

Mr. Shah about his treatment of women at work and that she reported Mr. Shah's purported




                                                -7-
harassment to Mr. Slawson. (Dkt. No. 42-6; Dkt. No. 1-1 at 3.) In addition, Plaintiff consistently

alleges the same actor retaliated against her by terminating her employment for reporting sexual

harassment. (Id.) Other than the variation in protected activity, Plaintiffs complaint involves the

same place of work, the same actor, the same time frame, and the same discriminatory conduct as

alleged in Plaintiffs initial EEOC charge. Taken together as a whole and considered in a light

most favorable to Plaintiff, the Court finds the factual allegations in Plaintiffs complaint are

reasonably related to those alleged in her initial EEOC charge. This sufficiently puts Defendants

on notice that Mr. Shah allegedly retaliated against Plaintiff by terminating her for reporting his

harassment of female employees in the workplace. The Court agrees with the R & R that

Defendant's motion for summary judgment is denied as to Plaintiffs retaliation claim.

       Upon a review of Plaintiffs claim for sexual harassment and the parties' arguments in

support, the Court finds the Magistrate Judge comprehensively addressed this issue. Title VII

makes it unlawful for an employer ... to discriminate against any individual with respect to [her]

compensation, terms, conditions, or privileges of employment, because of such individual's race,

color, religion, sex, or national origin ... " 42 U.S.C. § 2000e-2(a)(l). Sexual harassment is a type

of sex discrimination prohibited under Title VII. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57,

66 (1986). A Plaintiff may establish a hostile work environment based on sexual harassment if the

Plaintiff can show the offending conduct was: (1) unwelcome; (2) based on the plaintiffs sex; (3)

sufficiently severe or pervasive to alter the conditions of the plaintiffs employment and create an

abusive work environment, and (4) that there is some basis for imposing liability on the employer.

Ocheltree v. Scallon Prods. Inc., 335 F.3d 325,331 (4th Cir. 2003).

       In their motion for summary judgment and objections to the R & R, Defendants argue that

Plaintiff fails to allege conduct sufficient to satisfy element three. To establish element three,




                                                -8-
Plaintiff must show that she subjectively perceived the environment to be abusive, and that the

conduct was such that an "objective reasonable person would perceive [the plaintiffs] work

environment to be hostile or abusive." EEOC v. Cent. Wholesalers, Inc., 573 F.3d 167, 175 (4th

Cir. 2009). "[W]hen determining whether the harassing conduct was objectively severe or

pervasive, [the Court] must look at all the circumstances, including the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an employee's work

performance." EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008) (internal

quotation marks omitted). Plaintiffs must "clear a high bar in order to satisfy the [objective] severe

or pervasive test." Sunbelt, 521 F.3d at 315. "[I]ncidents that would objectively give rise to bruised

or wounded feelings will not on that account satisfy the severe or pervasive standard." Id. "[R]ude

treatment by [coworkers], callous behavior by [one's] superiors, or a routine difference of opinion

and personality conflict with [one's] supervisor, are not actionable under Title VII." Id. at 315-16

(internal quotation marks and citations omitted). Ultimately, whether the harassment was

sufficiently severe or pervasive to create a hostile work environment is a question of fact for the

jury. Conner v. Schrader-Bridgeport_Int'l, Inc., 227 F.3d 179, 1-99-200 (4th Cir. 2000).

       Viewing the record in a light most favorable to Plaintiff, the Court finds that a reasonable

jury could conclude that Plaintiff was exposed to an objectively hostile work environment while

employed at The Airport Inn. Sunbelt, 521 F.3d at 315. Plaintiffs testimony reveals that Mr. Shah

directed sexist commentary regarding women to Plaintiff by stating that "a woman knows nothing

until a man has taught her." (Dkt. No. 42-2 at 48:11-12.) In addition, Plaintiffs testimony shows

that Mr. Shah once physically touched her when he pulled down her blouse and told her to show

more cleavage. (Dkt. No. 42-2 at 84: 14-17.) In addition, Plaintiff testified Mr. Shah directed




                                                 -9-
sexually explicit commentary toward Plaintiff on numerous occasions. (Dkt. No. 42-2 at 89: 14-

17.) Plaintiff testified that Mr. Shah, on numerous occasions leered at her while grabbing his

genitals. (Dkt. No. 42-2 at 49: 19-50:18.) He also adjusted himself while stating that "it was large

in size." (Dkt. No. 42-2 at 92: 20-23.) Plaintiffs testimony reveals that Shah frequently directed

offensive sexual comments toward Plaintiff, his employee. Wheeler v. Virginia, No. 7:17-CV-

00337, 2019 WL 758611, at* 5 (W.D. Va. Feb.20, 2019) ("The Court has explained that the 'status

of a harasser may be a significant factor' in measuring the severity of harassing conduct, since

harassment perpetrated by a manager or supervisor against a subordinate employee has a

'particularly threatening character."') Plaintiff asked Mr. Shah to stop his inappropriate behavior

multiple times and she testified his was offensive and made her feel uncomfortable. (Dkt. No. 42-

2 at 50: 49: 19-25, 84: 13-17, 88: 20-89: 18.) Viewed in a light most favorable to Plaintiff, this

testimony establishes facts from which a reasonable trier of fact could conclude that the

environment was pervaded with discriminatory conduct aimed to intimidate, ridicule, or insult,

thereby creating an abusive atmosphere. Ocheltree, 335 F.3d at 331 (stating that a plaintiff may

prove sex-based discrimination when she is not subjected to physical touching or sexual

propositions.) The Court agrees with the R & R and denies Defendants' motion for summary

judgment as to Plaintiffs sexual harassment claim.

       In summary, Defendants' motion for summary judgment is granted as to Plaintiffs claims

against Defendant Shah, as an individual. Defendants' motion for summary judgment is denied as

to Plaintiffs retaliation claim and sexual harassment claim.

IV.    Conclusion

       For the reasons set forth above, the Court ADOPTS the R & R. (Dkt. No. 58.) Defendant's

motion for summary judgment (Dkt. No. 42) is GRANTED IN PART, DENIED IN PART.




                                               -10-
       AND IT IS SO ORDERED.




                                      Umted States District Court Judge
October1,( , 2019
Charleston, South Carolina




                               -11-
